 SUNRAY LTD.Sunray Ltd. and International Union of OperatingEngineers, Local 12, AFL-CIO and Laborers'International Union of North America, Local1184, affiliated with the Laborers InternationalUnion of North America, AFL-CIO, CLC.Cases 21-RM-2064 and 21-RM-2065September 30, 1981DECISION ON REVIEW ANDDIRECTION OF ELECTIONBY MEMBERS FANNING, JENKINS, ANDZIMMERMANUpon petitions duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before a hearing officer of theNational Labor Relations Board. On December 19,1980, the Acting Regional Director for Region 21issued a Decision and Direction of Election inwhich he found appropriate in Case 21-RM-2064 abargaining unit consisting of all employees per-forming work within the recognized jurisdiction ofInternational Union of Operating Engineers, Local12, AFL-CIO, employed by Sunray Ltd. in south-ern California; excluding all other employees,guards, and supervisors as defined in the Act. InCase 21-RM-2065 he found appropriate a unit ofall employees performing work within the recog-nized jurisdiction of Laborers' International Unionof North America, Local 1184, affiliated with theLaborers International Union of North America,AFL-CIO, CLC, employed by Sunray Ltd. insouthern California; excluding all other employees,guards, and supervisors as defined in the Act. TheActing Regional Director also found that all theemployees of Sunray were dual-function employeeswho did work which came under the jurisdictionof both Local 12 and Local 1148 and that thosefive employees made up both units. He thereforeordered an election in each unit.In ordering the elections, the Acting RegionalDirector rejected the claims of both Unions thatthey currently had collective-bargaining agree-ments with the Employer which acted as a bar tothe election.Thereafter, Local 12 and Local 1184 filed re-quests for review with the Board in which they ex-cepted to the Acting Regional Director's failure tofind that their contracts with the Employer actedas a bar to an election.On January 15, 1981, the Board by telegraphicorder granted the requests for review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.258 NLRB No. 72The Board has considered the entire record inthis case, including the briefs of the Unions, and ithereby affirms the Acting Regional Director's De-cision and Direction of Election to the extent con-sistent herewith.The Petitioner-Employer (Sunray) is engaged inbusiness as a construction subcontractor in the in-stallation of water and sewer pipes. As found bythe Acting Regional Director, and uncontested bythe parties here, Sunray, operating as a partnership,is the alter ego of two previous companies ownedby Sunray's general partner, Ray Bartlett. Also un-contested is the finding that the other partners inSunray, Conn, Wagoner, DeWalt, Michael Bartlett,and Harvey are in fact employees of Sunray withinthe meaning of the National Labor Relations Act.The question presented is whether contracts en-tered into in compliance with Section 8(f) of theAct between Ray Bartlett, as owner of Ray'sSeptic Tanks (hereinafter Ray's) and as owner ofConstruction Concrete Products (hereinafter CCP),with the two Unions, act as contract bars to the in-stant petitions. In agreement with the Acting Re-gional Director, we find that they do not.In January 1978, Ray's employed one employee,Conn, when it entered into an 8(f) agreement withLocal 12 covering employees performing workover which that Union had jurisdiction. Shortlythereafter, Conn joined Local 12.In September 1978, Ray Bartlett, as owner ofCCP,' signed contracts with both Local 12 andLocal 1184 covering employees performing workover which the respective Unions had jurisdiction.CCP employed Conn, Wagoner, DeWalt, Harvey,and Michael Bartlett. Harvey at some time becamea member of Local 12 and Wagoner and MichaelBartlett became members of Local 1184. DeWaltbelonged to neither Union.In July 1979, Ray Bartlett, as general partner ofSunray,2executed a collective-bargaining contractwith Local 12 identical to the previous contractsbetween Ray Bartlett and Local 12. At the time ofentering this contract, Sunray employed the samefive employees employed by CCP.The Unions contend that there are two distinctcraft units employed by Sunray, each consisting oftwo or three individuals (with DeWalt as theswingman). With two employees being members ofeach Union, the Unions enjoy majority status, andthus their previous 8(f) relationships with Barletthave become 9(a) relationships, and the contractsare a bar to the election. Local 12 also claims that'The record does not show when Ray's ceased doing business andCCP was established.2 Around April 1979. CCP ceased operations and Sunray was estab-lished.517 DECISIONS OF NATIONAL LABOR RELATIONS BOARDit gained status as a 9(a) representative when Ray'ssingle employee, Conn, joined that Union.The Acting Regional Director found, and therecord supports the finding, that all five of CCP'sand then Sunray's employees perform the identicalwork of operating machines such as backhoes,loaders, and cranes, drive trucks, lay pipe, weld,and do general laborers' duties such as diggingditches. Some of this work falls within the jurisdic-tion of each of the Unions involved here, and someperhaps falls within the jurisdiction of unions rep-resenting other crafts. None of the employees havebeen employed or work strictly as machine opera-tors or laborers. Thus, we agree with the ActingRegional Director that the appropriate unit for col-lective bargaining includes the five employees ofSunray. It is clear that neither Union has ever rep-resented a majority in that unit, and thus their 8(f)relationships did not mature into 9(a) relationships.We also agree with the Acting Regional Direc-tor that Local 12 did not become a 9(a) representa-tive when Conn, then the only employee of Ray's,joined Local 12. As noted by the Acting RegionalDirector, the Board will not enforce a contractcovering a single-person unit. Nor will we certifyor find appropriate a single-person unit in a repre-sentation proceeding.3This is a matter of long-standing Board policy. As we would not find asingle-person unit appropriate, we will not considera contract covering such a unit a bar to an electionpetition. Moreover, the unit is now five times thesize it was when the 1978 contract was executedand, as the Union has never enjoyed majoritystatus in the larger unit found appropriate here, wewould not hold such contract to be a bar to anelection petition.4Thus, neither Union's contract isa bar to the petitions filed here.' Roman Catholic Orphan Asylum of San Francisco, d/b/o Mount St. Jo-seph's Home for Girls, 227 NLRB 251 (1976); Virginia-Carolina ChemicalCorporation, 104 NLRB 69 (1953).4 United Service Company d/b/a A-1 Linen Service, 227 NLRB 1469(1977).Although we agree with the Acting RegionalDirector that Sunray's five employees make up anappropriate unit, we do not agree that the sameemployees make up two separate units. The ActingRegional Director found all five employees to bedual-function employees because they performwork subject to the jurisdiction of both Unionsand, citing Berea Publishing Company, 140 NLRB516 (1963), found that there were two units consist-ing of Sunray's five employees. In Berea, the Boardreestablished the Oscala Star Banner rule5allowinga dual-function employee who does a sufficientamount of work within a unit and has sufficient in-terest in the unit's conditions of employment tovote in an election in that unit. This rule does not,and was never intended to, create more than oneunit consisting of an entire work force just becauseall employees perform several craft functions. Todo so could cause a situation where an appropriateunit of all of the Employer's employees electedseparate unions to be their exclusive collective-bar-gaining representative in two or more separateunits-a result we find incongruous with the poli-cies of the Act. We therefore find that one unit ofall of the Employer's employees is an appropriateunit, and we will direct an election in that unit,giving the employees a choice to be represented byLocal 12, Local 1184, or no union.Although each Union contends that its unit con-sists of two or three employees, the collective-bar-gaining contracts they entered into with the Em-ployer call for the representation of all employeesdoing work under their jurisdictions. As all of theemployees perform work covered under the juris-diction of each Union, we construe this as a claimto represent all of the Employer's employees.The unit found appropriate here consists of allemployees employed by Sunray Ltd. in southernCalifornia; excluding all office personnel, guardsand supervisors as defined in the Act.[Direction of Election and Excelsior footnoteomitted from publication].597 NLRB 384 (1951).518